Citation Nr: 0412781	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  00-16 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
disability.  

2.  Entitlement to service connection for a lumbar spine 
disability, to include as secondary to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Board notes that the record does not contain a DD Form 
214 or a request for verification of the veteran's service 
dates from the National Personnel Records Center.  The 
Regional Office (RO) has noted that the veteran (appellant) 
served on active duty from April 1975 to May 1976.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) RO in New Orleans, Louisiana.  

Service connection for pes planus was granted by the RO in 
November 1998 and a 30 percent rating was assigned effective 
from September 1998.  In March 2000, the RO increased the 
veteran's evaluation to 50 percent, effective from November 
10, 1999.  The Board notes that in August 2000, the veteran 
contacted the RO and stated that he wished "retro" 
compensation regarding his service-connected pes planus.  He 
indicated that he wished compensation from 1971 until 1998.  
This matter is referred to the RO for consideration.  

In November 2003, the veteran appeared before the Board and 
gave testimony in support of his claim.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

The veteran seeks service connection for a bilateral knee 
disability and for a lumbar spine disability, to include as 
secondary to his service-connected pes planus for both 
disorders.  A review of the record reveals that he was 
treated during service in April 1976 for complaints of knee 
pain, and in November 1975, January 1976, February 1976, and 
April 1976 for low back complaints.  On separation in May 
1976, the veteran reported having a history recurrent back 
pain.  Clinical evaluation of the lower extremities and of 
the spine showed no abnormalities.  

Current medical records show diagnoses of degenerative joint 
disease of the knees and degenerative changes of the lumbar 
spine.  The Board notes that the record contains medical 
opinions regarding the etiology of these disorders which are 
contradictory.  There is a private examiner's March 2002 
letter to VA in which the examiner opines that the veteran's 
degenerative joint disease was incurred while he was on 
active duty and that this was permanently aggravated by the 
veteran's military service.  The record also contains a VA 
examination report dated in September 2002.  That examiner 
diagnosed mild degenerative changes of the lumbar spine 
associated with aging.  The examiner reported that he did not 
see any service connection based on the fact that the veteran 
was on no more than three weeks of light duty after his 
injury.  

While the above noted private examiner referred to the 
veteran's medical history, it is unclear which medical 
records were submitted to him and were reviewed in 
conjunction with the opinion rendered.  The RO noted that the 
records referred to in the examiner's letter did not include 
reference to treatment between 1976 and 1990, and that the 
veteran's treatment for a back injury after service in 1997 
was not specifically discussed.  In addition, the examiner 
did not provide a rationale for the conclusion drawn.  He 
referred to but did not specifically address the veteran's 
bilateral knee complaints.  As to the VA examiner noted 
above, the examiner did not indicate if the claims file had 
been reviewed, and he did not discuss whether there is a 
relationship between the veteran's bilateral knee complaints 
or his lumbar spine complaints and the veteran's service-
connected pes planus.  In addition, at his November 2003 
hearing before the Board, the veteran testified that he 
believed that the VA examination given him in September 2002 
was inadequate, that examiner did not properly evaluate him, 
and that the report as written was incorrect.  

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected under 38 C.F.R. § 3.310 (2003).  Where a 
service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  The RO has not provided the veteran with the laws 
and regulations concerning secondary service connection in 
the statement of the case or in any supplemental statement of 
the case sent to the veteran, and the RO has not considered 
whether the veteran's service-connected disability aggravates 
his non-service connected low back and bilateral knee 
disabilities.  

In view of the above, the Board finds that further 
development is warranted in this claim prior to a final 
determination on the issues.  

This claim is hereby REMANDED to the RO for the following 
action: 


1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures found at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) are satisfied to the extent 
required by law.  In this regard, the 
appellant should receive specific notice 
as to the type of evidence necessary to 
substantiate his claim and the division 
of responsibilities between the appellant 
and VA in obtaining that evidence.  As 
part of the notice required, the RO 
should ask the appellant to provide 
information regarding all medical 
treatment for the disabilities at issue 
here that has not already been made part 
of the record since service.  The RO 
should assist the appellant in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  If 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

2.  The RO should schedule the veteran 
for a VA orthopedic examination to be 
performed by an orthopedic examiner who 
has not previously examined him, if 
possible, to evaluate his low back and 
bilateral knee complaints.  The veteran 
must be informed of the potential 
consequences of his failure to report for 
any scheduled examination, and a copy of 
this notification must be associated with 
the claims file.  The claims file and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner must note in the examination 
report that this has been accomplished.  
All indicated tests and studies should be 
performed.   

All pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's current low back 
complaints and whether his bilateral knee 
complaints are related to his military 
service, or whether any current low back 
complaints and bilateral knee complaints 
are due to or aggravated by the veteran's 
service-connected pes planus.  (The term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)  
In rendering the opinions, the examiner 
must review and consider the pertinent 
medical evidence of record including the 
service medical records, the private 
medical records, including the March 2002 
letter from the private examiner, prior 
VA examination reports, including the 
September 2002 VA examination report, and 
the VA outpatient treatment records.  All 
conclusions must be supported by complete 
rationale.  

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issues on 
appeal, including as to the secondary 
service connection claims, the findings 
in Allen v. Brown, 7 Vet. App. 439 
(1995).  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued, and the 
appellant should be afforded an 
opportunity to respond before the case is 
returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence received since the issuance of 
the last SSOC, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and 38 C.F.R. § 3.310 (2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




